Appellant sued appellee in the Justice Court to recover on eight promissory notes aggregating $80, and to foreclose a lien upon a soda fountain worth $150, for which the notes were executed by appellee. Judgment was rendered for Hodges in the Justice Court, and Tufts appealed to the County Court. While the appeal was pending in the County Court, the soda fountain was destroyed by fire, and when the case was tried in that court the subject of controversy was the amount of the notes — $80 and interest. A trial in the County Court resulted in a judgment in favor of Hodges, from which Tufts attempts to perfect an appeal to this court.
We are met at the threshold of investigation with the proposition that this court has no jurisdiction of the appeal, as the amount in controversy does not exceed $100. This court can only entertain appeals from the County Court when the amount in controversy exceeds $100, exclusive of interest and costs. Rev. Stats., art. 1380.
The property on which the lien existed having been burned before the trial of the cause in the County Court, it was eliminated from the controversy, and the only thing that was tried in the County Court was the question of indebtedness, as evidenced by the notes, which amounted to $80, exclusive of interest and costs.
The amount in controversy not exceeding $100 at the time of the trial, the judgment of the County Court was final, from which appellant could take no appeal.
Appeal dismissed.